Per Curiam.

We are of opinion, that the prisoner cannot be tried for this offence in this state. When the original taking is out of the jurisdiction of this state, the offence does not continue and accompany the possession of the thing stolen, as it does in the case where a thing is stolen in one county, and the thief is found with the property in another county.* (2 East's Pleas of the Crown, 774.) The prisoner can be considered only as a fugitive from justice, from the state of Vermont.

 See contra, Tyng's Rep. (Mass.) v. 2. p. 14. the Commonwealth v. Andrews.